Title: 8th.
From: Adams, John Quincy
To: 


       Mr. Hilliard preached in the morning from Ephesians V. 1. Be ye therefore followers of God, as dear children. A poor subject. His afternoon text was from Psalm XXX. 7. Thou didst hide thy face, and I was troubled. The Sermon appeared like an address to lunatic People; and to tell those who were so despondent, as to think they had committed the unpardonable Sin. There is not I believe much danger on that side; and that his Cautions were quite unnecessary.
       Dined at Mr. Dana’s. He got home from the Southward yesterday.
       The A B, met in the Evening. We had several essays, and Orations from Beale and Harris, both upon, writing and Eloquence. We finally chose officers. Fiske president again. Little and Harris Secretaries. We adjourned before 9 o’clock to the first Sunday next quarter.
      